20 So.3d 1034 (2009)
In re Nunzio Salvador CUSIMANO, Jr.
No. 2009-B-2178.
Supreme Court of Louisiana.
October 28, 2009.

ORDER
Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Nunzio Salvador Cusimano, Jr., Louisiana Bar Roll number 4684, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana